 



Exhibit 10.33

October 6, 2004

Mrs. Kathy Khodi

Dear Mrs. Khodi:

I am writing this letter for you to be used as a Summary of Benefits, which I
would be available to discuss with you in greater detail, at your earliest
convenience.

The items listed below need your attention and some of the items may be time
sensitive, so I have highlighted them in bold for your review and action:



•   Continuation of Pay – A direct deposit in the amount of $83,384.88 will be
made to your checking account on October 15, 2004. This payment represents six
(6) months salary minus applicable taxes, as agreed to by the Executive
Committee.   •   2004 Executive Bonus – A direct deposit in the amount of
$43,571.02 will be made to your checking account on October 15, 2004. The amount
referenced above, represents a 100% payout for the 2004 Executive Bonus program,
minus applicable taxes, which Parviz was eligible for at the 30% bonus level.  
•   A Life Insurance Claim Form- The Company issued a term life policy on behalf
of Parviz, which is payable to you as his beneficiary. You will need to complete
the Life Insurance Claim Form, providing a copy of the certificate of death in
order for the to be claim to be paid. I have enclosed a copy instruction for
filing and a copy of the claim form for your review and action. I will also be
available to personally assist you through this process, if you would prefer.  
•   A 401(k) distribution form- Our records show that Parviz had a balance of
$75,088.01 in the 401K-retirement account. Per our 401K plan you are not be
required to withdraw the funds if you have over $5,000.00, unless you wish to do
so. Upon your request, the Company could transfer the existing funds into an
individual account naming you as the participant or, if you would prefer to
liquidate the account you would need to complete the distribution forms enclosed
and return it to Carrie Malmgren for processing.   •   COBRA Continuation of
Benefits — Your medical, dental and vision benefits are effective until
September 30, 2004, after which time you will be eligible to continue your
benefits for up to 36 months due to the qualifying event through COBRA. The
Silicon Image has agreed to pay your COBRA premiums for a total of six
(6) months starting October 1, 2004 through March 31, 2005. Effective April 1,
2005, you will be responsible for the monthly premiums. You will be receiving
enrollment applications from our COBRA Administrator TLC, These forms will need
to be filled out and returned at your earliest opportunity, but no later than
60-days from September 22, 2004.

 



--------------------------------------------------------------------------------



 



Please be aware, that you must elect COBRA Coverage to receive the payment of
premiums by Silicon Image. A Certificate of Group Health Plan Coverage has also
been provided in your folder, should you need to show proof of prior health
coverage.

Section 125 Cafeteria Plan- You FSA Medical Account has a balance of $1125.00.
You will need to submit claim forms for any out of pocket medical expenses that
you my have incurred by February 28, 2005 this account may be used for any
medical expenses incurred through September 22, 2004. After that time, any money
left in the account will be forfeited per IRS Regulations. I have included
reimbursement claim forms for your convenience.

I want to assist you in any way possible. Please do not hesitate to contact me
should you have any questions or need additional assistance. You can reach me on
my direct line is (408) 616-1560.

Sincerely,

/s/ Carrie Malmgren

Carrie Malmgren
Human Resources Consultant

 



--------------------------------------------------------------------------------



 



Timeline of Events

                   
October 15, 2004
    Wire transfer to Checking     $43,571.02 (Bonus)
     
October 15, 2004
    Wire Transfer to Checking     $83,384.88 (lump sum payment for continuation
of salary for 6-mos)    
October 31, 2004 (or sooner)
    Need to send be beneficiary claim statement and copy of death certificate to
Silicon Image for processing.     MetLife
PH: 925/658-1104    
October 31, 2004 (or sooner)
    Provide second copy of death certificate to be used by Silicon Image to
transfer 401K account into individual account or fill out forms taking
distribution.     Fidelity Investments
PH: 800/835-5097    
November 22, 2004 (or sooner)
    Fill out the COBRA Election Claim Forms and mail them back to TLC for
processing You only have 60-days from date of termination to file for benefits.
    TLC COBRA
Administrators
(800) 533-0113 X311    
February 28, 2004 (or sooner)
    You have $1125.00 remaining in the 125 Cafeteria Plan. You will need to
submit claims forms any eligible out of pocket expenses. Claim forms have been
provided to you for your convenience. You must submit claims before February 28,
2004 in order to get the claims reimbursed.
      Pacific Benefits
800/838-4511    

 